 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   BULMARIO TORRES,              )   NO. CV 19-7689-CAS(E)
                                   )
12              Petitioner,        )
                                   )
13        v.                       )   ORDER OF DISMISSAL
                                   )
14   S. KERNAN,                    )
                                   )
15              Respondent.        )
     ______________________________)
16

17

18         On July 1, 2019, Petitioner, a state prisoner, filed a “Petition

19   for Writ of Habeas Corpus” in United States Court of Appeals for the

20   Ninth Circuit.   On August 12, 2019, the Ninth Circuit issued an order

21   stating that an “original petition for a writ of habeas corpus filed

22   pursuant to 28 U.S.C. § 2254” “must be made to the district court.”

23   The Ninth Circuit’s order transferred the Petition to the United

24   States District Court for the Eastern District of California.   By

25   order filed September 4, 2019, the United States District Court for

26   the Eastern District of California transferred the Petition to the

27   United States District Court for the Central District of California.

28   ///
 1         The Petition seeks to challenge a 2001 Los Angeles County

 2   Superior Court criminal judgment (Petition at 2).   Petitioner

 3   previously challenged this same Superior Court judgment in a prior

 4   habeas petition filed in this Court.   See Torres v. Sherman, CV 17-

 5   2745-R(E).   On October 25, 2017, this Court entered Judgment in Torres

 6   v. Sherman, CV 17-2745-R(E), denying and dismissing the prior petition

 7   on the merits with prejudice.

 8

 9         The Court must dismiss the present Petition in accordance with

10   28 U.S.C. section 2244(b) (as amended by the “Antiterrorism and

11   Effective Death Penalty Act of 1996”).   Section 2244(b) requires that

12   a petitioner seeking to file a “second or successive” habeas petition

13   first obtain authorization from the Court of Appeals.   See Burton v.

14   Stewart, 549 U.S. 147, 157 (2007) (where petitioner did not receive

15   authorization from Court of Appeals before filing second or successive

16   petition, “the District Court was without jurisdiction to entertain

17   [the petition]”); Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir.

18   2000) (“the prior-appellate-review mechanism set forth in § 2244(b)

19   requires the permission of the court of appeals before ‘a second or

20   successive habeas application under § 2254’ may be commenced”).   A

21   petition need not be repetitive to be “second or successive,” within

22   the meaning of 28 U.S.C. section 2244(b).   See, e.g., Thompson v.

23   Calderon, 151 F.3d 918, 920-21 (9th Cir.), cert. denied, 524 U.S. 965

24   (1998); Calbert v. Marshall, 2008 WL 649798, at *2-4 (C.D. Cal.

25   Mar. 6, 2008).   Petitioner evidently has not yet obtained

26   ///

27   ///

28   ///

                                        2
 1   authorization from the Ninth Circuit Court of Appeals.1   Consequently,

 2   this Court cannot entertain the present Petition.   See Burton v.

 3   Stewart, 549 U.S. at 157; Remsen v. Att’y Gen. of Calif., 471 Fed.

 4   App’x 571, 571 (9th Cir. 2012) (if a petitioner fails to obtain

 5   authorization from the Court of Appeals to file a second or successive

 6   petition, “the district court lacks jurisdiction to consider the

 7   petition and should dismiss it.”) (citation omitted).

 8   ///

 9   ///

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20

21
           1
22             The Court takes judicial notice of the docket of the
     United States Court of Appeals for the Ninth Circuit, available
23   on the PACER database. See Mir v. Little Company of Mary Hosp.,
     844 F.2d 646, 649 (9th Cir. 1988) (court may take judicial notice
24   of court records). The Ninth Circuit’s docket does not show that
     any individual named Bulmario Torres has obtained any order from
25   the Ninth Circuit under section 2244(b) authorizing the filing of
     a second or successive habeas petition in the District Court.
26
          This Court does not construe the Ninth Circuit’s August 12,
27   2019 order as such an authorization. Under 28 U.S.C. section
     2244(b)(3)(B), only “a three-judge panel of the court of appeals”
28   may grant such an authorization. An “Appellate Commissioner”
     issued the August 12, 2019 order.

                                       3
 1        For all of the foregoing reasons, the Petition is denied and

 2   dismissed without prejudice.

 3

 4        LET JUDGMENT BE ENTERED ACCORDINGLY.

 5

 6             DATED: September 10, 2019.

 7

 8

 9                               ___________________________________
                                         CHRISTINA A. SNYDER
10                                   UNITED STATES DISTRICT JUDGE

11

12   PRESENTED this 9th day of

13   September, 2019, by:

14

15              /s/
            CHARLES F. EICK
16   UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

                                        4
